FILED
                             NOT FOR PUBLICATION                           MAR 22 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SAMUEL GARCIA-AGUILAR,                           No. 09-71936

               Petitioner,                       Agency No. A076-710-631

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Samuel Garcia-Aguilar, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review Garcia-Aguilar’s collateral challenge to his

1997 expedited removal order. See 8 U.S.C. § 1252(a)(2)(A)(1), (e)(2) (this Court

lacks jurisdiction to review expedited removal orders unless challenged in habeas

corpus proceedings); see also Avendano-Ramirez v. Ashcroft, 365 F.3d 813, 818-

19 (9th Cir. 2004) (habeas corpus review of expedited removal orders narrowly

limited).

      PETITION FOR REVIEW DISMISSED.




                                         2                                   09-71936